DETAILED ACTION
This Office Action is in response to Amendment filed June 7, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (“AlGaN/GaN high electron mobility transistors on 100 mm silicon substrates by plasma molecular beam epitaxy,” Journal of Vacuum Science & Technology B 29 (2011) 03C107) in view of Li et al. (“Carbon doped GaN buffer layer using propane for high electron mobility transistor applications: Growth and device results,” APPLIED PHYSICS LETTERS 107 (2015) 262105)
Regarding claim 1, Hoke et al. disclose a group II nitride laminate (Title and Figs. 1 and 3), comprising: a substrate (line 2 under II. EXPERIMENT); a first layer comprised of aluminum nitride (AlN) and formed on the substrate (Fig. 1 and lines 5-7 under II. EXPERIMENT); a second layer comprised of gallium nitride (GaN) and formed on the first layer (Fig. 1 and lines 3-5 under II. EXPERIMENT); and a third layer (AlGaN layer) formed on the second layer and comprised of group III nitride (AlGaN) having an electron affinity inherently lower than an electron affinity of the gallium nitride comprised in the second layer, because an electron affinity of AlGaN is inherently lower than an electron affinity of GaN due to the presence of Al instead of Ga, wherein the second layer (GaN layer) is formed directly on the first layer (AlN layer), because the HEMT structure disclosed by Hoke et al. is formed from AlGaN/GaN/AlN, the second layer is formed directly under the third layer (AlGaN layer), the second layer (GaN layer) is divided into a first lowermost portion (right one third of GaN in Fig. 3), a first middle portion (middle one third of GaN in Fig. 3), and a first uppermost portion (left one third of GaN in Fig. 3), each having an equal thickness, the first lowermost portion is divided into a second lowermost portion, a second middle portion, and a second uppermost portion, each having an equal thickness, a silicon concentration in the second middle portion is less than 1 x 1016 / cm3, because the Si concentration in the GaN layer is less than 1 x 1016 / cm3 throughout the GaN layer, and a silicon concentration in the second uppermost portion is less than 1 x 1016 / cm-3, because the Si concentration in the GaN layer is less than 1 x 1016 / cm3 throughout the GaN layer.
Hoke et al. differ from the claimed invention by not showing that the substrate comprised of silicon carbide.
Li et al. disclose a group III nitride laminate (Title) comprising a substrate comprised of silicon carbide (lines 7-8 on left column of page 262105-2).
Since both Hoke et al. and Li et al. teach a group III laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate disclosed by Hoke et al. can be comprised of silicon carbide as disclosed by Li et al., because (a) a silicon substrate and a silicon carbide substrate have been commonly and interchangeably employed in forming GaN-based semiconductor devices as disclosed by Hoke et al. and Li et al., (b) a silicon carbide substrate has a higher thermal conductivity than a silicon substrate, and thus can be employed as a semiconductor substrate for high voltage applications, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 2, Hoke et al. in view of Li et al. differ from the claimed invention by not showing that the second layer has an average silicon concentration of less than 1×1015 /cm-3 in the first lowermost portion of the second layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second layer can have an average silicon concentration of less than 1×1015 /cm-3 in the first lowermost portion of the second layer, because (a) the silicon concentration in the first lowermost portion of the second layer disclosed by Hoke et al. appears to be less than 1×1015 /cm-3 except for a peak or two, (b) therefore, either the second layer can have an average silicon concentration of less than 1×1015 /cm-3 in the first lowermost portion of the second layer as shown in Fig. 3 of Hoke et al., or the average silicon concentration in the first lowermost portion of the second layer can be reduced by controlling the epitaxial growth conditions to improve quality of the GaN layer where the silicon is an unwanted or unintended impurity, which would improve electrical characteristics of the HEMT device, and (c) the claim is prima facie obvious without showing that the claimed range of the average silicon concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 3, Hoke et al. in view of Li et al. differ from the claimed invention by not showing that the second layer has an average oxygen concentration of less than 1×1016 /cm-3 in the first lowermost portion of the second layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second layer can have an average oxygen concentration of less than 1×1016 /cm-3 in the first lowermost portion of the second layer, because (a) Hoke et al. do not disclose intentional doping of the second layer with oxygen, and therefore, oxygen would be unwanted or unintended impurity in the second layer of the GaN layer disclosed by Hoke et al., (b) therefore, the average oxygen concentration should be reduced to improve quality of the GaN layer disclosed by Hoke et al., which would function as a channel layer of the HEMT disclosed by Hoke et al., and (c) the claim is prima facie obvious without showing that the claimed range of the average oxygen concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 4 and 5, Hoke et al. in view of Li et al. differ from the claimed invention by not showing that an average silicon concentration in the first lowermost portion of the second layer is lower than an average carbon concentration in the first lowermost portion the lower layer portion of the second layer (claim 4), and an average oxygen concentration in the first lowermost portion of the second layer is lower than an average carbon concentration in the first lowermost portion of the second layer (claim 5).
Li et al. further disclose doping a GaN channel layer with carbon with a concentration greater than 1 × 1016 / cm-3 in a HEMT structure substantially identical to that disclosed by Hoke et al. (Fig. 3), which is a carbon concentration greater than the silicon concentration disclosed by Hoke et al.
Since both Hoke et al and Li et al. teach a group III nitride laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second layer disclosed by Hoke et al. can be doped with carbon with a concentration as high as disclosed by Li et al. such that an average silicon concentration in the first lowermost portion of the second layer can be lower than an average carbon concentration in the first lowermost portion the lower layer portion of the second layer, and an average oxygen concentration in the first lowermost portion of the second layer can be lower than an average carbon concentration in the first lowermost portion of the second layer, because (a) the combined group III nitride laminate would prevent current path formation under the two-dimensional electron gas as disclosed in ABSTRACT of Li et al., which would improve electrical characteristics of the HEMT disclosed by Hoke et al., (b) in this case, while carbon is an intentionally doped impurity, silicon and oxygen are unwanted or unintentionally doped impurities, (c) the carbon concentration disclosed by Li et al. is greater than the silicon concentration disclosed by Hoke et al., and (d) as discussed above in the prior art rejection of claim 3, the oxygen concentration can also be or should be as low as possible to improve quality of the second layer or the GaN channel layer of the HEMT, while the carbon concentration should be controlled to be relatively high as disclosed by Li et al. to obtain desired electrical characteristics of the HEMT device.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 10,109,736)
Isobe et al. (US 2016/0365417)
Yokoyama et al. (US 8,080,484)
Moustakas et al., “Experimental Evidence that the Plasma-assisted MBE Growth of Nitride Alloys is a Liquid Phase Epitaxy Process,” ECS Transactions 35 (2011) pp. 63-71.
Cao et al., “High-voltage vertical GaN Schottky diode enabled by low-carbon metal-organic chemical vapor deposition growth,” APPLIED PHYSICS LETTERS 108 (2016) 062103.
Wang et al., “An Electrothermal Model for Empirical Large-Signal Modeling of AlGaN/GaN HEMTs Including Self-Heating and Ambient Temperature Effects,” IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES,” 62 (2014) pp. 2878-2887.
Luong et al., “Performance Improvements of AlGaN/GaN HEMTs by Strain Modification and Unintentional Carbon Incorporation,” Electronic Materials Letters 11 (2015) pp. 224-231.
Ganguly et al., “Plasma MBE growth conditions of AlGaN/GaN high-electron-mobility transistors on silicon and their device characteristics with epitaxially regrown ohmic contacts,” Applied Physics Express 7 (2014) 105501.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                                                /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                              August 2, 2022